Citation Nr: 0905752	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  98-08 069	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma as 
secondary to service-connected residuals of varicella and 
pneumonia with hyperinflated lung fields and prominence of 
the interstitial pattern.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1987 to June 1987 
and February 1988 to April 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

In May 2006, the Board remanded these claims for additional 
development.  That development having been completed, the 
claims have been returned to the Board and are now partially 
ready for appellate disposition.

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In a September 2008 statement, the Veteran raised the issues 
of entitlement to individual unemployability and entitlement 
to vocational rehabilitation benefits.  These matters are 
REFERRED to the RO for appropriate action.


FINDING OF FACT

The Veteran's bronchial asthma is proximately due to his 
service-connected residuals of varicella and pneumonia with 
hyperinflated lung fields and prominence of the interstitial 
pattern.


CONCLUSION OF LAW

Service connection for bronchial asthma as secondary to 
service-connected residuals of varicella and pneumonia with 
hyperinflated lung fields and prominence of the interstitial 
pattern is established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for Bronchial Asthma 
as Secondary
 to Service-Connected Residuals of Varicella and Pneumonia 
with
 Hyperinflated Lung Fields and Prominence Interstitial 
Pattern

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be established when there is 
causation or aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a) (2008); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. 
Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is claiming entitlement to service connection for 
bronchial asthma that he asserts is a result of his service-
connected residuals of varicella and pneumonia with 
hyperinflated lung fields and prominence interstitial 
pattern.  The Veteran is service connected for residuals of 
varicella and pneumonia with hyperinflated lung fields and 
prominence of the interstitial pattern, which was evaluated 
as 30 percent disabling in June 2008.  

Service treatment records have been reviewed.  The Veteran's 
enlistment examination completed in January 1988 does not 
indicate any respiratory disorders.  Records indicate that 
the Veteran developed varicella pneumonia in March 1993.  The 
Veteran was hospitalized, in a coma for two weeks, and upon 
discharge from the hospital he still had shortness of breath, 
rapid heart rate, and pleuritic chest pain.  Pulmonary 
function tests revealed restrictive lung disease with 
dyspnea, cough, and pleuritic chest pain.  The Veteran was 
discharged after the Medical Evaluation Board decided he did 
not meet the standards prescribed for retention.

Post-service treatment records indicate multiple 
consultations with doctors at VA outpatient centers for 
shortness of breath, diagnosed as bronchial asthma, which was 
treated with medication.  Private treatment records were also 
reviewed.  In February 1996, pulmonary function tests 
revealed mild obstructive airway disease, and in April 1999, 
the Veteran was diagnosed with chronic bronchitis with 
frequent acute exacerbations.

The Veteran was afforded a VA examination in May 1994, at 
which time his symptoms were not active.  He was diagnosed as 
being in remission.  The Veteran was afforded another VA 
examination in March 1997.  He reported chest tightness, 
cough, dyspnea approximately once or twice a month, and that 
he had been using bronchodilator inhalers as well as oral 
Theophilline.  The examiner's final diagnosis was bronchial 
asthma.  A VA examination in February 1999 additionally 
diagnosed asthma, as well as status post varicella and 
pneumonia.

An additional examination was afforded in May 2001.  The 
Veteran described several visits to the emergency room due to 
asthma exacerbations, he complained of dyspnea on exertion 
and asthma attacks occurring every two weeks.  He reported 
his medication was Proventil, daily, and Beclovent, every 
three hours.  The Veteran was again diagnosed with asthma.   
The examiner opined that there was no evidence of any 
etiological relationship between varicella pneumonia and 
bronchial asthma.

The most current VA examination was afforded to the Veteran 
in November 2006.  The Veteran reported daily use of inhaled 
bronchodilators, with a frequency of acute attacks three or 
more per week, and also reported wheezing, coughing with 
purulent sputum, and frequent dyspnea upon mild, moderate and 
severe exertion.  The examiner stated there were decreased 
breath sounds and wheezing.  Diaphragm and chest expansion 
were normal.  X-rays showed hyperinflated lungs, with stable 
minimal interstitial pattern, consistent with mild, chronic 
interstitial process.  Pulmonary function tests were 
conducted and revealed a mild obstructive lung defect, with a 
severe decrease in capacity.  The examiner diagnosed the 
Veteran with reactive airways disease (asthma), and stated 
that this condition started immediately after the Veteran's 
varicella pneumonia.  The examiner opined that the Veteran's 
current asthma is as likely as not caused by or related to 
his service-connected chronic lung condition from in-service 
post-varicella pneumonia and bronchiolitis.  The examiner 
further stated that the Veteran has had a progressive and 
ongoing cough, bronchitis, wheezing and progressive 
respiratory limitations from his 1993 pneumonia, ongoing 
gradually until the present.  Additionally, the examiner 
added that the Veteran had no lung problems pre-dating the 
in-service pneumonia and that this type of post-viral 
bronchiolitis, mild bronchiectasis and reactive airways 
disease can commonly occur after a severe interstitial 
pneumonia, as the Veteran had in 1993.  Finally, the examiner 
stated that the Veteran's asthma is clearly related to the 
service-connected pneumonia.

Service connection for bronchial asthma is warranted on a 
secondary basis because the evidence is in relative 
equipoise.  Although the May 2001 VA examiner stated there 
was no evidence of any etiological relationship between 
varicella pneumonia and bronchial asthma, the November 2006 
VA examiner stated the Veteran's current asthma is as likely 
as not caused by or related to his service-connected post 
varicella pneumonia and bronchiolitis, and additionally added 
that the Veteran's asthma is clearly related to the service-
connected pneumonia.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of matter, the benefit of the doubt will 
be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2008). 

In sum, the Board finds that service connection is warranted 
because the veteran has a current diagnosis of bronchial 
asthma and the medical evidence is in equipoise that this 
disability was caused by his service-connected residuals of 
varicella and pneumonia with hyperinflated lung fields and 
prominence of the interstitial pattern.


ORDER

Service connection for bronchial asthma is granted.


REMAND

The Veteran is also seeking entitlement to service connection 
for bilateral hearing loss and tinnitus.  He asserts he 
received hearing damage when his right earplug fell out 
during bazooka firings and that he experienced acoustic 
trauma during combat.  Unfortunately, these claims must be 
remanded again for additional development and clarification.

The Veteran's enlistment examination from January 1988 did 
not indicate any hearing loss at that time.  Service 
treatment records indicate a reference audiogram was 
completed in July 1988, with a statement indicating that the 
Veteran was routinely exposed to hazardous noise.  In 
September 1990, a Chapter 13 examination revealed a slightly 
increased hearing loss; however, the Veteran still had normal 
hearing.  In April 1991, the Veteran was awarded an Army 
Commendation Medal for meritorious achievement in combat 
operations during Operation Desert Storm.

In November 2006, the Veteran was afforded a VA examination.  
He complained of difficulty hearing out of both ears with no 
high-level noise exposure in civilian life.  The Veteran 
reported bilateral tinnitus.  The audiological evaluation 
revealed clinically normal hearing, with an average puretone 
threshold of 25 decibels for the right ear, and 21.25 
decibels for the left ear.  Speech recognition scores were 96 
percent bilaterally.  The examiner reviewed service treatment 
records, but did not review any private records or any other 
VA medical records.  The examiner opined that based on the 
normal results from the hearing test conducted during the 
examination, hearing loss and tinnitus were not caused by or 
a result of noise trauma in the Army.

The Board notes, however that VA outpatient records indicate 
hearing loss and tinnitus.  A VA outpatient audiological 
evaluation in December 1997 showed normal hearing in the 
right ear to 4000 Hz, with a mild sensorineural hearing loss 
at higher frequencies, and hearing within normal limits for 
the left ear.  Speech recognition scores were 96 percent for 
the right ear and 90 percent for the left.  An additional VA 
outpatient audiological evaluation in September 2001 revealed 
mild to moderate sensorineural hearing loss.  In March 2004, 
the Veteran complained of his right ear buzzing.  In 
September 2007, the Veteran complained of difficulty hearing 
since 1991 and of intermittent tinnitus that started in 1991.  
Audiograms revealed hearing within normal limits from 250 Hz 
to 500 Hz and 8000 Hz, with mild sensorineural hearing loss 
from 1000 Hz to 4000 Hz in the right and left ear.  Speech 
recognition scores were 88 percent, bilaterally, but were not 
specifically noted to be Maryland CNC scores.  The 
audiologist stated the Veteran was a borderline hearing aid 
candidate for both ears.  The following month, in October 
2007, the Veteran was evaluated by a private doctor for 
tinnitus.  The Veteran reported he has had tinnitus for years 
and had exposure to explosives in the Army during the war.  
The doctor diagnosed the Veteran with tinnitus and 
sensorineural hearing loss, and stated that there was no real 
treatment except masking or hearing aids.

The Board concludes that in light of the conflicting 
evidence, an additional examination and opinion is necessary 
to clarify the status of the Veteran's hearing loss.  The VA 
examiner in November 2006 based her nexus opinion solely on 
the audiological test results from that examination, and did 
not take into consideration that the Veteran displayed some 
hearing loss and/or tinnitus in December 1997, September 
2001, September 2007, and October 2007.  The Board notes that 
in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) the 
Court held that the requirement that there be evidence of a 
current disability in a service connection claim is satisfied 
by evidence showing that the veteran had such a disability at 
the time he filed claim for compensation, or during the 
pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Board's adjudication of the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated treatment 
records.  Ask the Veteran if he has 
received treatment for hearing loss or 
tinnitus from any facility and obtain 
and associate with the claims file any 
such records. 

2.  Afford the Veteran a VA examination 
for bilateral hearing loss and tinnitus.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including all prior audiological 
evaluations from VA centers as well as 
private examinations and to obtain a 
complete history of the Veteran's noise 
exposure, or other possible causes of 
hearing loss that occurred prior to, 
during, and after his military service.  

The examiner is then asked to render an 
opinion as to whether it is at least as 
likely as not (50/50) that the Veteran's 
hearing loss and tinnitus could be a 
result of noise exposure during service.

Additionally, if the Veteran does not 
display hearing loss on the current 
examination, provide an opinion as to 
whether hearing loss noted during 
previous examinations or treatments was 
related to service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


